Title: George Divers to Thomas Jefferson, 17 August 1813
From: Divers, George
To: Jefferson, Thomas


          Dr sir Farmington aug: 17. 1813
          your favor of this days date I have receiv’d by your servant, I had intended & still intend to be at monticello tomorrow, in any event I will see you before you leave home, in the meantime
			 I will think of a person most proper to fill the office of a
			 principal assessor for the district to which we belong, at present I
			 cannot think of a man within the district that I would  prefer to Peter Minor, but I fear he will not accept it. I hope you will
			 Come up & dine withs with us before you go to Bedford. with sincere affection
          I am yr. frdGeo: Divers
        